Exhibit 10.1

FIRST AMENDING AGREEMENT TO

TRANSACTION AGREEMENT

THIS FIRST AMENDING AGREEMENT TO TRANSACTION AGREEMENT (this “Amendment”) is
made as of this 31st day of March, 2010, by and among SSI Investments III
Limited, a company incorporated in Ireland with registered number 480477 (“SSI”)
SkillSoft plc, a company incorporated in Ireland with registered number 148294
(“SkillSoft”).

WHEREAS, SSI and SkillSoft entered into a certain Transaction Agreement, dated
as of 11 February 2010 (the “Transaction Agreement”); and

WHEREAS, the parties have agreed to enter into this Amendment in order to
reflect certain amendments to the Transaction Agreement;

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the respective meanings ascribed to them in the Transaction Agreement.

2. Reaffirmation of Clauses 2.1.1 through 2.1.3, 2.2.3 and Representations and
Warranties. By executing this Amendment, SkillSoft hereby reaffirms the
provisions of Clauses 2.1.1 through 2.1.3 and 2.2.3 of the Transaction Agreement
(provided that the reference in Clause 2.1.1 to “the Rule 2.5 Announcement” is
hereby removed and replaced with “the “Increase Announcement and the Rule 2.5
Announcement”) with respect to the Increase Announcement and confirms that the
representations and warranties of SkillSoft in the Transaction Agreement are
true and correct as of the date of this Amendment except for any representation
or warranty given as at a specific time and/or date which remains true and
correct as of such time and/or date.

3. Amendment of Transaction Agreement. Effective as of the date hereof, the
Transaction Agreement is hereby amended as follows:

3.1. Amendment of Clause 2.1.5. Clause 2.1.5 of the Transaction Agreement is
hereby amended and restated in its entirety as follows:

“Following the release of the Increase Announcement, SkillSoft shall use all
reasonable efforts to assist SSI in obtaining irrevocable undertakings from
certain of SkillSoft’s major institutional shareholders as agreed between the
Parties to vote in favour of the Acquisition at the Court Meeting and the EGM.”

3.2. Amendment of Clause 2.1.6. Clause 2.1.6 of the Transaction Agreement is
hereby amended and restated in its entirety as follows:

“Forthwith upon the execution of the First Amending Agreement to Transaction
Agreement, SkillSoft shall, in accordance with, and for the purposes of, the
Takeover Rules, procure the release of the Increase Announcement to a RIS by no
later than 9.30am United States Eastern Standard Time on 1 April 2010.”

3.3 Amendment of Clause 2.2.1, final sentence. The final sentence of Clause
2.2.1 of the Transaction Agreement is hereby amended and restated in its
entirety as follows and Schedule 1 to the Transaction Agreement is hereby
deleted:

 

1



--------------------------------------------------------------------------------

“Each of the Parties shall use all of its reasonable efforts to adhere to the
indicative timetable set forth in the Table to this Clause (the “Timetable”).”

 

Item

 

Date (all 2010)

Adjourned Court Meeting and EGM

  Thursday 29 April

Petition presented for s 201(4) application to approve scheme as approved by
shareholders

  Thursday 29 April

Advertising Motions Hearing with the High Court (directions as to advertising
petition hearing)

  Tuesday 4 May

Newspaper Advertisements published

  On or before Tuesday 11 May

Petition Hearing with the High Court to sanction the Scheme

  Tuesday 25 May

High Court order sanctioning the Scheme available

  Wednesday 26 May

Order and Minute of Reduction of Share Capital filed

  Thursday 27 May

Payment

  Thursday 10 June

3.4. Amendment of Clause 3.1.9. Clause 3.1.9 of the Transaction Agreement is
hereby amended and restated in its entirety as follows:

 

  “3.1.9 subject to the obligations of the Board under the Takeover Rules, and
unless the Board determines in good faith after consultation with its outside
legal counsel and its financial advisors that the Board’s fiduciary duties
require otherwise, procure that the Scheme Document shall include the Scheme
Recommendation, provided that SkillSoft shall not withdraw the Scheme
Recommendation except where:

 

  (a) following compliance in all material respects with Clause 5.5.3 SSI has
not irrevocably committed to an acquisition of the entire issued, and to be
issued, share capital of the Company at a price per share equal to or greater
than, and otherwise substantially on the same terms as that of, the proposed
Third Party Transaction Proposal in a Superior Proposal Notice pursuant to
Section 5.5.3; and

 

  (b) the Board recommends that Third Party Transaction Proposal;”

3.5. Addition of Clause 3.1.19. A new Clause 3.1.19 of the Transaction Agreement
is hereby inserted as follows:

 

  “3.1.19 if, during the term of this Agreement, SSI decides to make the
Acquisition by means of an offer, to use all reasonable efforts to take such
steps as are reasonably required of it by SSI for the proper implementation of
the Acquisition by such method, including, without limitation joining in making
and/or supporting an application by SSI to the Panel under Takeover Rule 41.3.”

3.6. Amendment of Clause 5.5. Clause 5.5 of the Transaction Agreement is hereby
amended and restated in its entirety as follows:

“5.5 Solicitation

 

  5.5.1 [Intentionally deleted].

 

  5.5.2

Subject to any actions which SkillSoft is required to take so as to comply with
the requirements of the Takeover Rules, during the period commencing on 7 March
2010 and ending on the earlier of (i) the date set forth in Section 9.1.1,
(ii) the date on which this Agreement is terminated in accordance with its terms
and (iii) the date on which the Scheme is withdrawn by

 

2



--------------------------------------------------------------------------------

 

SkillSoft in accordance with its terms or lapses or becomes effective, SkillSoft
agrees that neither it nor any of its Subsidiaries shall and SkillSoft shall not
authorise or permit its Representatives to:

 

  (a) directly or indirectly, solicit or initiate any discussions with, or
enquiries or proposals from, any person other than SSI, any Associate of SSI or
any person Acting in Concert with SSI in respect of or in connection with a
Third Party Transaction Proposal; or

 

  (b) make available any non-public information relating to SkillSoft and/or its
assets and/or its business and/or any Subsidiary of SkillSoft in respect of or
in connection with a Third Party Transaction Proposal other than to SSI, any
Associate of SSI or any person Acting in Concert with SSI provided that nothing
in this Agreement shall prevent SkillSoft from complying with its obligations
under Rule 20.2 of the Takeover Rules; or

 

  (c) enter into any expenses reimbursement or similar agreement or any
inducement fee agreement of any nature with any person (an “Other Bidder”). This
paragraph (c) shall survive the termination of this Agreement as provided by
Clause 9.1.5.

 

  5.5.3 SkillSoft further agrees that, subject to any provision to the contrary
in the Takeover Rules applicable to the Scheme, SkillSoft shall from and after
the date of the First Amending Agreement to Transaction Agreement and ending on
the earlier of the dates specified in paragraphs (i), (ii) and (iii) of Clause
5.5.2:

 

  (a) promptly advise SSI orally, with written confirmation to follow within one
Business Day, of (i) receipt of any Third Party Transaction Proposal or any
request for non-public information in connection with any Third Party
Transaction Proposal from any person and (ii) the material terms and conditions
of any such Third Party Transaction Proposal (including, for the avoidance of
doubt, the identity of the person making any such Third Party Transaction
Proposal);

 

  (b) keep SSI reasonably informed, on a reasonably current basis, of the status
and material terms and conditions (including updating SSI of any material change
to such terms within one Business Day of SkillSoft receiving or becoming aware
of such change) of any such Third Party Transaction Proposal from any person;

 

  (c) provide to SSI as soon as practicable after receipt or delivery thereof
copies of any proposals received by SkillSoft with respect to such Third Party
Transaction Proposal from any person and any draft or final version of any
acquisition agreement relating to such Third Party Transaction Proposal;

 

  (d) SkillSoft shall give SSI not less than four (4) days’ advance written
notice of any meeting of the Board, or other forum or the occurring of any other
means by which any withdrawal of the Scheme Recommendation is to be considered
and SkillSoft shall as part of such notice disclose the identity of the person
making or submitting such Third Party Transaction Proposal and the material
terms and conditions thereof;

 

  (e) deliver to SSI, not less than four (4) days prior to any withdrawal of the
Scheme Recommendation, a written notice (the “Superior Proposal Notice”) stating
that Skillsoft (or the Board) intends to make a change in the Scheme
Recommendation and withdraw the Scheme and intends to join with such person in
the issue of a recommended announcement of such Third Party Transaction Proposal
pursuant to Rule 2.5 of the Takeover Rules;

 

  (f)

make, during the four (4) day period commencing on the date of such Superior
Proposal Notice, its Representatives reasonably available for the purpose of
engaging in negotiations with SSI (to the extent SSI desires to negotiate)
regarding a possible amendment of the Transaction Agreement or the Scheme to
effect an increase in the price payable under the Scheme or the implementation
of the Acquisition at such

 

3



--------------------------------------------------------------------------------

 

increased price by way of a general offer so that the Third Party Transaction
Proposal that is the subject of the Superior Proposal Notice ceases to be
superior to that available to the Skillsoft Shareholders pursuant to the Scheme
(it being understood that SkillSoft must agree to such amendment that is
necessary solely to increase the price if such amendment is binding upon SSI and
will deliver equal consideration to the consideration offered by the Third Party
Transaction Proposal); and

 

  (g) if, after the expiration of the negotiation period described in clause
5.5.3(f) above the Board shall have in good faith determined, after consultation
with Skillsoft’s outside legal counsel and financial advisers, that such
amendment as described in Clause 5.5.3(f) does not constitute a proposal which
is itself superior to that available to the Skillsoft Shareholders pursuant to
the Third Party Transaction Proposal, there is an amendment to the financial or
other material terms of the Third Party Transaction Proposal, Skillsoft shall be
obliged to deliver a further Superior Proposal Notice and the period of
negotiation pursuant to clause “(f)” above, in respect of such further Superior
Proposal Notice, shall be a period of two (2) Business Days from the date of
receipt by SSI of such further Superior Proposal Notice.

 

  5.5.4 For the avoidance of doubt and notwithstanding any other term of this
Agreement, nothing in this Agreement shall preclude, restrict or hinder
SkillSoft or any of its Subsidiaries or any of their respective Representatives
from:

 

  (a) [intentionally deleted]; or

 

  (b) considering and engaging with any unsolicited offers/proposals of a Third
Party Transaction Proposal but only if and only to the extent that the Board has
determined, in good faith after consultation with its outside legal counsel and
its financial advisors, that it is required to do so to satisfy the fiduciary
duties of the Board or to comply with the Takeover Rules.”

3.7. Addition of Clause 9.1.5. A new Clause 9.1.5 of the Transaction Agreement
is hereby inserted as follows:

“9.1.5 Termination of this Agreement shall not affect Clause 5.5.2(c), which
shall continue in full force and effect until the first anniversary of the date
of this Agreement save where this Agreement is terminated by reason of the
material breach thereof by SSI.”

3.8. Amendments to Definitions in Clause 11.1. The definitions in Clause 11.1 of
the Transaction Agreement are hereby amended as follows:

(a) The definition of “Acquisition” is hereby amended and restated in its
entirety as follows:

“Acquisition”, the proposed acquisition by SSI of SkillSoft by means of the
Scheme as described in the Increase Announcement and the Rule 2.5 Announcement;

(b) The definition of “Credit Agreements” is hereby amended and restated in its
entirety as follows:

“Credit Agreements”, (i) that certain Bridge Credit Agreement, dated as of
11 February 2010, by and among SSI Luxco II, S.à.r.l., the Lenders (as defined
therein) party thereto and Morgan Stanley Senior Funding, Inc., as
administrative agent and collateral agent, as amended, restated or supplemented
from time to time and (ii) that certain Credit Agreement dated as of 11 February
2010, by and among SSI Luxco II, S.à.r.l., SSI Investments II Limited, the
Lenders (as defined therein) party thereto and Morgan Stanley Senior Funding,
Inc., as administrative agent and collateral agent, as amended, restated or
supplemented from time to time.”

 

4



--------------------------------------------------------------------------------

(c) The definition of “Expenses Reimbursement Agreement” is hereby amended and
restated in its entirety as follows:

“Expenses Reimbursement Agreement”, the restated expenses reimbursement
agreement, dated as of the date of the First Amending Agreement to Transaction
Agreement, between SSI and SkillSoft, the terms of which have been approved by
the Panel;

(d) A new definition of “First Amending Agreement to Transaction Agreement” is
hereby added as follows:

“First Amending Agreement to Transaction Agreement,” the first amending
agreement to the Transaction Agreement dated as of 31 March 2010, between the
Parties.

(e) A new definition of “Increase Announcement” is hereby added as follows:

“Increase Announcement”, the announcement to be made by SSI and SkillSoft
pursuant to the Takeover Rules increasing the price payable under the
Acquisition to US$11.25;

(f) The definition of “Non-Solicitation Period Start Date” is hereby deleted.

(g) The definition of “Optionholder Proposal” is hereby amended and restated in
its entirety as follows:

“Optionholder Proposal”, the proposal of SSI to the SkillSoft Optionholders to
be made pursuant to Rule 15 of the Takeover Rules.

(h) A new definition of “Other Bidder” is hereby added as follows:

“Other Bidder”, the meaning given to that term in Clause 5.5.2(c);

(i) The definition of “Rule 2.5 Announcement” is hereby amended and restated in
its entirety as follows:

“Rule 2.5 Announcement”, the announcement dated 12 February 2010 made by SSI and
SkillSoft pursuant to Rule 2.5 of the Takeover Rules;

(j) A new definition of “Superior Proposal Notice” is hereby added as follows:

“Superior Proposal Notice”, the meaning given to that term in Clause 5.5.3(e);

4. Counterparts. This Amendment may be executed in any number of counterparts,
all of which, taken together, shall constitute one and the same agreement, and
each Party may enter into this Amendment by executing a counterpart.

5. Governing Law and Jurisdiction.

5.1. This Amendment shall be governed by, and construed in accordance with, the
laws of Ireland.

5.2. Each of the Parties irrevocably agrees that the courts of Ireland are to
have exclusive jurisdiction to settle any dispute arising out of or in
connection with this Amendment and, for such purposes, irrevocably submits to
the exclusive jurisdiction of such courts. Any proceeding, suit or action
arising out of or in connection with this Amendment shall therefore be brought
in the courts of Ireland.

6. Effect of this Amendment; No Other Modifications. From and after the date of
this Amendment, all references in the Transaction Agreement to “this Agreement”,
“hereof”, “herein”, “hereunder” and words or expressions of similar import shall
be deemed to be references to the Transaction Agreement as amended by this
Amendment; provided, that, for the avoidance of doubt, all references to the
“date hereof”, the “date of this Agreement”, the “date of the Agreement” and
words and expressions of similar import shall refer to 11 February

 

5



--------------------------------------------------------------------------------

2010. Except as amended hereby, the terms and conditions of the Transaction
Agreement shall continue in full force and effect. The execution of this
Amendment does not affect the rights and liabilities of the Parties under the
Transaction Agreement prior to the execution of this Amendment nor does it
constitute a waiver of those rights and liabilities by the Parties under the
Transaction Agreement prior to the execution of this Amendment. Without
affecting the foregoing, any breach of Clause 5.5 prior to the execution of this
Amendment shall be regulated by Clause 5.5 of the Transaction Agreement
unamended by this Amendment.

 

6



--------------------------------------------------------------------------------

SIGNED

on behalf of SSI INVESTMENTS III LIMITED

by its authorised signatory

in the presence of:

  

/S/    IMELDA SHINE

   Authorised Signatory (Signature)   

Imelda Shine

Print name

/S/    PAUL EGAN

   Witness (Signature)   

Paul Egan

   Print name   

South Bank House, Barrow Street, Dublin 4

   Print address   

 

SIGNED

on behalf of SKILLSOFT PLC

by its authorised signatory

in the presence of:

  

/S/    CHARLES E. MORAN

   Authorised Signatory (Signature)   

Charles E. Moran

Print name

/S/    GREGORY PORTO

   Witness (Signature)   

Gregory Porto

   Print name   

15 Rolling Woods Drive, Bedford, NH 03110

   Print address   